Exhibit 10.34

SEVENTH AMENDMENT TO CREDIT AGREEMENT

This SEVENTH Amendment to Credit Agreement (the “Amendment”) is made and entered
into as of March 7, 2007 by and between BANK OF THE WEST (the “Bank”) and
ALPHATEC SPINE, INC. (the “Borrower”) with respect to the following:

This Amendment shall be deemed to be a part of and subject to that certain
Credit Agreement dated as of January 24, 2006, as it may be amended from time to
time, and any and all addenda and riders thereto (collectively the “Agreement”).
Unless otherwise defined herein, all terms used in this Amendment shall have the
same meanings as in the Agreement. To the extent that any of the terms or
provisions of this Amendment conflict with those contained in the Agreement, the
terms and provisions contained herein shall control.

WHEREAS, the Borrower and the Bank mutually desire to extend and/or modify the
Agreement.

NOW THEREFORE, for value received and hereby acknowledged, the Borrower and the
Bank agree as follows:

 

1. Modification of Definition of Borrowing Base. Commencing with the date of
this Amendment, Section 1.1.6 of the Agreement is hereby deleted and replaced
with the following: “Borrowing Base”: shall mean, as determined by the Bank from
time to time, the lesser of: (i) 80% of the aggregate amount of Eligible
Accounts of the Borrower plus the lesser of 50% of the aggregate amount of book
entry Accounts outstanding not more than 15 days from the date of entry or
$500,000.00 plus the lesser of 40% of the Value of Acceptable Inventory of the
Borrower which consists of raw materials, work-in-process or finished goods plus
20% of the Value of Acceptable Inventory which consists of inventory held at the
customer's location or $500,000.00, (ii) the total amount of deposits which are
maintained by Borrower at Bank which are neither demand deposit accounts or
pledged as collateral, or (iii) $12,000,000.00.

 

2. Modification of Definition of Reporting and Certification Requirements.
Commencing with the date of this Amendment, the first paragraph only of
Section 6.1(v) of the Agreement is hereby deleted and replaced with the
following: “Not later than 30 days after the end of each month, (i) a borrowing
base certificate in the form attached hereto as Exhibit “A” (“Borrowing Base
Certificate”), executed by Borrower and certifying the Amount of the Eligible
Accounts, and the total amount of deposits which are maintained by Borrower at
Bank which are neither demand deposit accounts or pledged as collateral, as of
the last day of the preceding month; and, (ii) an aging of accounts receivable
indicating separately the amount of accounts due from each Account Debtor and
the amount of total accounts receivable which are current, 31 to 60 days past
the due date, 60 to 90 days past the due date, and the amount over 90 days past
the due date and an aging of accounts payable indicating the amount of such
payables which are current 31 to 60 days past the due date, 60 to 90 days past
the due date, and the amount over 90 days past the due date; and, (iii) a
schedule of inventory specifying the Value thereof in the form attached hereto
as Exhibit “B”, and such other matters and information relating to the
Borrower’s inventory as the Bank may request.

 

3. Modification of Financial Condition/Net Loss. Commencing with the date of
this Amendment, Section 6.2(i) of the Agreement is hereby deleted and replaced
with the following: A maximum net loss, during the period commencing January 1,
2007, not to exceed $6,500,000.00 measured as of each quarter end in the year
2007.

 

4. Deletion of Financial Condition/Quarterly Profitability and Annually Net
Profit. Sections 6.2(ii) and 6.2(iii) of the Agreement are hereby deleted in
their entirety.

 

-1-



--------------------------------------------------------------------------------

5. Representations and Warranties. The Borrower hereby reaffirms the
representations and warranties contained in the Agreement and represents that no
event, which with notice or lapse of time, could become an Event of Default, has
occurred or is continuing.

 

6. Confirmation of Other Terms and Conditions of the Agreement. Except as
specifically provided in this Amendment, all other terms, conditions and
covenants of the Agreement unaffected by this Amendment shall remain unchanged
and shall continue in full force and effect and the Borrower hereby covenants
and agrees to perform and observe all terms, covenants and agreements provided
for in the Agreement, as hereby amended.

 

7. Governing Law. This Amendment shall be governed and construed in accordance
with the laws of the State of California to which jurisdiction the parties
hereto hereby consent and submit.

 

8. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of
the date first hereinabove written.

 

BANK:     BORROWER: BANK OF THE WEST     ALPHATEC SPINE, INC. BY:  

/s/ Kris Ilkov

    BY:  

/s/ Steven M. Yasbek

NAME:   Kris Ilkov, Vice President     NAME:  

Steven Yasbek, Vice President and

Chief Financial Officer

      ADDRESS:        

2051 Palomar Airport Road, Suite 100

Carlsbad, CA 92011

 

-2-



--------------------------------------------------------------------------------

LOGO [g96405imagebig.jpg]

INVOICE

March 8th 2007

Mr. Steven Yasbek, CFO

ALPHATEC SPINE, INC

2051 Palomar Airport Road, Ste 100

Carlsbad, CA 92011

Dear Steve:

This letter is our invoice for the following:

Amendment Waiver Fee of $50,000.00

Please authorize us to debit your account #672-017696 for $50,000.00 by signing
below and faxing back to us at (619) 595-1918

 

We authorize Bank of the West to debit account no. 672-017696 for the waiver fee
of 50,000.00

/s/ Steven M. Yasbek

Steven Yasbek, CFO – Alphatec Spine Inc

Thank you for your banking business and for your assistance with this matter. If
you have any questions, please give me a call.

 

/s/ Kristian T. Ilkov

Kristian T. Ilkov, VP

San Diego National Banking Office



--------------------------------------------------------------------------------

LOGO [g96405imagesmall.jpg]

March 5, 2007

Steven Yasbek CFO

Alphatec Spine, Inc

2051 Palomar Airport Rd, Ste 100

Carlsbad, CA 92011

 

RE:

Credit Agreement dated January 24th, 2006 executed by Alphatec Spine, Inc.
(“Borrower”)

     and Bank of the West (“Bank”) (the “Agreement”)

Dear Mr. Yasbek:

Borrower has requested the following waiver in connection with the subject
Agreement.

Bank hereby waives Borrower’s breach of Section 6.2(iii and iv) of the Agreement
occurring for the period ending December 31st, 2006. Any further breach of that
Section is not waived.

Except to the extent of this and any prior waiver, the Agreement shall remain
unaltered and in full force and effect. This letter shall not be a waiver of any
existing default or breach of a covenant unless specified herein.

This waiver shall be effective only upon receipt by the Bank of the enclosed
acknowledgment copy executed by the Borrower and Alphatec Holdings, Inc,
guarantor to the Agreement. If the foregoing is acceptable, please sign the
enclosed copy and return to the undersigned not later than                     .

Sincerely,

 

/s/ Kristian Ilkov

Kristian Ilkov, Vice President

 

Accepted and Agreed to Date: 3-13-07 Alphatec Spine, Inc., Borrower By:  

/s/ Steven M. Yasbek

Its:   CFO Alphatec Holdings, Inc., Guarantor By:  

/s/ Steven M. Yasbek

Its:   CFO

 

San Diego National Banking Office

1280 Fourth Avenue San Diego, CA 92101

(619) 234-0938 Fax (619) 595-1918

   Member FDIC